Ensco plc Fleet Status Report 15 October 2010 FORWARD LOOKING STATEMENTS DISCLOSURE Statements contained in this Fleet Status Report regarding the status of developments in the U.S. Gulf of Mexico, our estimated rig availability, contract duration, future rig rates and cost adjustments, customers or contract status (including letters of intent) are forward-looking statements made pursuant to the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include references to the status of our U.S. Gulf of Mexico contracts in general and potential force majeure in particular, our beliefs regarding commencement of the ENSCO 8502 contract term, future rig rates, cost adjustments, utilization, rig enhancement projections, shipyard construction or work completion, and other contract or letter of intent commitments, including new rig commitments, contract terms, the period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction and scheduled delivery dates for new rigs. Numerous factors could cause actual rig, customer and contract status to differ materially from those contemplated in the forward-looking statements, including: any regulatory or legislative activity that may impact our U.S. Gulf of Mexico operations or that may adversely affect our existing drilling contracts for ENSCO 8500 Series® rigs or our U.S. Gulf of Mexico jackup rigs, such as a determination of a force majeure event;the impact of theBP Macondo well incident, and the government and industry response thereto, upon future deepwater and other offshore drilling operations in general, and, in particular, any new actual or defacto moratorium or suspension of drilling operations or permits; legislative or regulatory action impacting rig equipment, pollution liability or other matters relating to U.S. or global offshore drilling activities; industry conditions and competition, including changes in rig supply and demand or new technology; prices of oil and natural gas, and their impact upon future levels of drilling activity and expenditures;declines in drilling activity, which may cause us to idle or stack additional rigs; excess rig availability or increased supply resulting from delivery of newbuild drilling rigsor reactivation of stacked rigs or a slowdown in offshore drilling; concentration of our fleet in premium jackups; concentration of our deepwater rigs in the U.S. Gulf of Mexico, cyclical nature of the industry; worldwide expenditures for oil and natural gas drilling; operational risks, including unplanned downtime due to drilling moratoria or suspensions, regulatory, legislative or permitting requirements, rig or equipment failure, damage or repair in general and hazards created by severe storms and hurricanes in particular; changes in the dates our rigs will enter a shipyard, be delivered, return to service or enter service; risks inherent to shipyard rig construction, repair or enhancement, including risks associated with concentration of our ENSCO 8500 Series® rig construction contracts in a single shipyard in Singapore, unexpected delays in equipment delivery and engineering, equipmentor design issues following shipyard delivery; changes in the commencement dates of new contracts; renegotiation, nullification, cancellation or breach of contracts or letters of intent with customers or other parties, including failure to negotiate definitive contracts following announcements or receipt of letters of intent; risks associated with mediation, arbitration or litigation in general and as respects the ENSCO 8502 contract dispute in particular; risks associated with offshore rig operations or rig relocations; availability of transport vessels to relocate rigs; self-imposed or regulatory limitations on drilling locations during hurricane season; impact of current and future government laws and regulations and interpretations, modifications or repeal thereof, affecting the oil and gas industry in general and our equipment and operations in particular, including environmental liability, financial responsibility,insurance requirements or taxation; our ability to attract and retain skilled personnel; governmental action and political and economic uncertainties, including expropriation, nationalization, confiscation or deprivation of our assets; terrorism or military action impacting our operations, assets or financial performance. The factors identified above are believed to be important factors (but not necessarily all of the important factors) that could cause actual rig, customer and contract status to differ materially from those expressed in any forward-looking statement made by us. Other factors not discussed herein could also have material adverse effects on us such as other risks as described from time to time as Risk Factors and otherwise in the Company’s SEC filings. Copies of such SEC filings may be obtained at no charge by contacting our Investor Relations Department at 214-397-3045 or by referring to the Investor Relations section of our website at www.enscoplc.com. All forward-looking statements included in this Fleet Status Report are expressly qualified in their entirety by the foregoing cautionary statements. All information in this report is as of the date posted. The Company undertakes no duty to update any forward-looking statement, to conform the statement to actual results, reflect changes in the Company's expectations or otherwise update any forward-looking statement (or its associated cautionary language), whether as a result of new information or future events. Page 1 of 5 Ensco plc Fleet Status Report 15 October 2010 Important Note Regarding U.S. Gulf of Mexico: Certain Ensco rigs currently in the U.S. Gulf of Mexico have been and may be further affected by the regulatory developments and other actions that have or may be imposed by the U.S. Department of theInterior including the 30 September 2010 regulations. The moratorium/suspension (which have been lifted), related Notices to Lessees (NTLs) and other actions are being challenged in litigation by Ensco and others. Ensco rig utilization and day rates have been negatively influenced due to regulatory requirements and delays in our customers’ ability to secure permits. Current or future NTLs or other directives and regulations may further impact our customers' ability to obtain permits and commence or continue deep or shallow water operations in the U.S. Gulf of Mexico. At present, we are unable to determine the full extent that these factors will impact our contracts, operations and/or financial results. Since the previous Fleet Status Report, no new contractual force majeure notices have been received from customers.Enscohas rejected all force majeure notices received to date as invalid under the terms of the applicable drilling contracts. We continue to work with our customers on mutually agreeable contingency plans for our rigs in the U.S. Gulf of Mexico and, in certaincases, we have negotiatedday rate adjustments. Ensco notified its customer for ENSCO 8502 that the 731-day term commenced as of13 August 2010. Under the contract, the term commenced when: (a) the rig completed deep sea trials, (b) the rig became available and was fully manned, and (c) the rig was moved 1,000 ft. from the location where acceptancetesting was completed. Prior to submission of notice that the term commenced, the customer stated that it is not obligated to accept the rig, pursuant to the terms of the contract, in the current circumstances. Thereafter, the customer asserted that the contract term has not commenced, that its use of the rig has been prevented by force majeure and that it is not obligated to accept the rig under current circumstances. Ensco believes the rigcomplies with all contractual requirements and that the contract term has commenced pursuant to the contract.Accordingly, Ensco disagrees with the customer’s position and continues to discuss a potential compromise agreement while reviewing available remedies to resolve the dispute. The fullimpact of the government’s actions andthe regulations discussed in this note and potential new regulatory, legislative or permitting requirements has not yet been determined but could have a further material adverse effect upon our results of operations. Page 2 of 5 Ensco plc Fleet Status Report 15 October 2010 Monthly Changes Bolded rig names and underlined text signify changes in rig status from the previous month. Segment Region / Rig Design (1) Water Depth' (1) Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Deepwater Australia ENSCO 7500 Dynamically Positioned Shipyard Singapore Feb. 11 Customer to pay lump sum of approx. $26 millionsubject to downward adjustment if rig is subsequently mobilizing under a new contract by late 2010/early 2011 U.S. Gulf of Mexico - See Page 2 "Important Note Regarding U.S. Gulf of Mexico" ENSCO 8500 Dynamically Positioned Eni/Anadarko Mid 290s Gulf of Mexico Jun. 13 Plus lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over contract.Plus cost adjustments and four 1-year same-rate options. Scheduled downtime for upgrades (est. 21 days) in4Q ENSCO 8501 Dynamically Positioned Nexen/Noble Energy Mid 370s Gulf of Mexico May 13 Mob costs are reimbursed at $18,000 per day over primary contract term. Plus cost adjustments and unpriced options.Expect 4 days downtime in 4Q for scheduled upgrades ENSCO 8502 DynamicallyPositioned Nexen Mid 480s Gulf of Mexico Aug. 12 See Important Note Regarding U.S. Gulf of Mexico and disclosures regarding pending contractual dispute ENSCO 8503 Dynamically Positioned En route 4Q10 Contractedto Cobalt scheduled to commence early 2011 for 2 years, low 520s plus cost adjustments and priced & unpriced options Under Construction - uncontracted ENSCO 8504 Dynamically Positioned Under construction Singapore 2H11 ENSCO 8505 Dynamically Positioned Under construction Singapore 1H12 ENSCO 8506 Dynamically Positioned Under construction Singapore 2H12 (1)ENSCO 8500 Series® rigs are 6th generation, proprietary design, ultra-deepwater, dynamically positioned semisubmersibles and may be modified to drill in up to 10,000' water depths. Page 3 of 5 Ensco plc Fleet Status Report 15 October 2010 Segment Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Asia & Pacific Rim Middle East/India ENSCO 54 F&G L-780 Mod II-C ADOC/Bunduq High 120s Qatar Jul. 11 Rate changes in mid Nov. 10 to high 50s. Plus cost adjustmentsand well-to-well option at mutually agreed rate ENSCO 76 MLT Super 116-C Saudi Aramco High 130s Saudi Arabia Feb. 11 ENSCO 84 MLT 82 SD-C Cold stacked Bahrain ENSCO 88 MLT 82 SD-C Ras Gas Mid 60s Qatar Mar. 12 Plus options ENSCO 94 Hitachi 250-C Ras Gas Mid 60s Qatar Dec. 11 Plus options ENSCO 95 Hitachi 250-C Shipyard Bahrain Dec. 10 ENSCO 96 Hitachi 250-C Available Bahrain ENSCO 97 MLT 82 SD-C Available Bahrain Southeast Asia/Australia ENSCO 52 F&G L-780 Mod II-C Petronas Carigali Malaysia Nov. 10 Contract suspended mid Oct. 10 for approx. 30 days at zero rate, then extended to Dec. 10, mid 160s. Plus cost adjustments and unpriced options ENSCO 53 F&G L-780 Mod II-C Available Malaysia ENSCO 56 F&G L-780 Mod II-C Pertamina Mid 70s Indonesia Jan.11 Plus options ENSCO 67 MLT 84-CE Pertamina Mid 80s Indonesia Dec. 10 ENSCO 104 KFELS MOD V-B ConocoPhillips Low 170s Australia Oct. 10 Plus cost adjustments.Next to ConocoPhillips in Indonesia to Mar. 11, mid 120s ENSCO 106 KFELS MOD V-B Newfield Mid 90s Malaysia Oct. 10 One unpriced 1-year option ENSCO 107 KFELS MOD V-B Premier Oil Low 110s Vietnam May 12 Plus five 1-well options at index rate ENSCO 108 KFELS MOD V-B Total Low 140s Brunei Sep. 11 Rate change mid Dec. 10 to high 120s. Plus one 1-well option at market rate ENSCO 109 KFELS MOD V- Super B Apache Low 100s Australia May 11 Plus cost adjustments and one unpriced option ENSCO I Barge Rig Cold stacked Singapore Page 4 of 5 Ensco plc Fleet Status Report 15 October 2010 Segment / Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Europe & Africa North Sea ENSCO 70 Hitachi K1032N Shipyard UK Oct. 10 Next to Maersk for accommodation work in late Oct. to Jan. 11, high 60s, plus same rate options ENSCO 71 Hitachi K1032N Maersk High 80s Denmark Jan. 11 Plus three 1-year options ENSCO 72 Hitachi K1025N RWE High 80s UK Jan. 11 Plus three 1-welloptions ENSCO 80 MLT 116-CE ConocoPhillips Low 110s UK Oct. 10 Next contract suspended until mid Q1 at zero day rate. Contracted to Jul. 12 with ratesto be mutually agreed annually ENSCO 92 MLT 116-C Granby Mid 80s UK Oct. 10 ENSCO 100 MLT 150-88-C GDF Suez Mid 120s UK Dec. 10 Sublet toValiant ENSCO 101 KFELS MOD V-A Maersk Low 170s UK Oct. 11 One unpriced option ENSCO 102 KFELS MOD V-A ConocoPhillips Mid 190s UK Dec. 11 Plus cost adjustments. Expect to work at low 200s beginning Jun. 11 for approximately 3 years. Plus cost adjustments and unpriced options Mediterranean ENSCO 85 MLT 116-C PVEP Mid 90s Tunisia Dec. 10 ENSCO 105 KFELS MOD V-B BG Mid 150s Tunisia Jan. 11 Plus cost adjustments North & South America U.S. Gulf of Mexico - See Page 2 "Important Note Regarding U.S. Gulf of Mexico" ENSCO 60 Levingston 111-C Cold stacked Gulf of Mexico ENSCO 68 MLT 84-CE Chevron High 80s Gulf of Mexico Jan. 11 Plus cost adjustments not included in day rate ENSCO 75 MLTSuper 116-C Apache High 90s Gulf of Mexico Jan. 11 ENSCO 82 MLT 116-C Chevron Mid 50s Gulf ofMexico Jan. 11 Plus cost adjustments not included in day rate ENSCO 86 MLT 82 SD-C Apache Mid 50s Gulf of Mexico Jan. 11 ENSCO 87 MLT 116-C Apache Mid 70s Gulf of Mexico Jan. 11 ENSCO 90 MLT 82 SD-C Available Gulf of Mexico ENSCO 99 MLT 82 SD-C Nexen Low 50s Gulf ofMexico Oct. 10 Next to Stone to Dec. 10, mid 50s Mexico ENSCO 81 MLT 116-C Pemex Mid 70s Mexico Dec. 10 ENSCO 83 MLT 82 SD-C Pemex Low 110s Mexico Nov. 12 Plus cost adjustments ENSCO 89 MLT 82 SD-C Pemex Low 80s Mexico Mar. 12 Rates adjust to global index rate every 3 months (next Nov. 10) ENSCO 93 MLT 82 SD-C Pemex High 80s Mexico Mar. 12 Rates adjust to global index rate every 3 months (next Jan. 11) ENSCO 98 MLT 82 SD-C Pemex Low 110s Mexico Apr. 12 Plus cost adjustments Note:The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements. Routine and non-routine downtime may reduce the actual revenues recognized during the contract term. Additionally, the Company occasionally negotiates specialrates with customers as noted in the comments that reduce revenues recognized during the contract term. Please refer to the Company's SEC filings for more information. Page 5 of 5
